IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00415-CR

LORETTA J. MESERVE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 36,293


                                       ORDER


       Loretta J. Meserve pled guilty to the felony offense of theft in the amount of

$1,500 or more but less than $20,000. TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(A) (West

Supp. 2013).    The trial court deferred a finding of guilt and placed Meserve on

community supervision for five years. Two years later, Meserve was adjudicated guilty

and sentenced to two years in a state jail facility. We affirmed the trial court’s judgment

on October 24, 2013. See Meserve v. State, No. 10-12-00415-CR, 2013 Tex. App. LEXIS

13252, (Tex. App.—Waco Oct. 24, 2013, no pet. h.) (not designated for publication).
       Meserve was represented by appointed counsel on appeal. The time to file a

motion for rehearing has passed, and counsel has not filed such a motion. However,

Meserve, acting on her own, has timely filed a motion for rehearing.

       Meserve’s motion for rehearing is denied. The date of this denial begins the time

table for Meserve to file a petition for discretionary review with the Court of Criminal

Appeals or to request an extension of time from the Court of Criminal Appeals to file a

petition for discretionary review. TEX. R. APP. P. 68.2(a), (c).




                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 5, 2013




Meserve v. State                                                                  Page 2